Title: Thomas Jefferson to William Sampson, 2 August 1819
From: Jefferson, Thomas
To: Sampson, William


          
            Dear Sir
            Poplar Forest near Lynchburg. Aug. 2. 19.
          
          Your favor of the 13th ult is recieved at an occasional residence very distant from Monticello, and in answer to it’s proposition on the subject of mr Tone’s pamphlet I must say that I am exceedingly averse to have letters written in the carelessness and confidence of private correspondence, handed to the public. this comprehends men of all opinions and of all dispositions, and the sentiment must be very insipid indeed which should find no contradictors in such a mass. tranquility is the summum bonum of life, at my age. to preserve it I wish to offend no man’s opinion, and from politics particularly I am entirely divorced. I leave to the existing generation to conduct it’s affairs as it chuses. the daily advances in science will make them wiser than we have been, as I believe we were than our fathers, and as the next will be than the present race. I am happy in this comfortable view of things, and have taken with contentedness the early and humble place in the procession which the master of the ceremony assigned to me. if I have walked straight, I have done my part; if awry, the train which follows will correct the line of march. to them I leave it, with assurances to yourself of my high respect and esteem
          
             Th: Jefferson
          
        